LAGOA, J.
Michael Wynder ("Wynder") filed a petition seeking a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141. The petition, however, failed to set forth any facts that constitute the basis for entitlement to a belated appeal as required by Florida Rule of Appellate Procedure 9.141(c)(4)(F). Additionally, the petition was not sworn to as required by rule 9.141(c)(4)(F). Accordingly, we deny the petition as facially insufficient. See Gugelman v. State, 940 So.2d 503, 504 (Fla. 5th DCA 2006) ; Abbot v. State, 929 So.2d 723 (Fla. 5th DCA 2006). The denial is without prejudice to Wynder filing a properly sworn petition that complies with Florida Rule of Appellate Procedure 9.141(c)(4).
Petition for belated appeal denied without prejudice.